Citation Nr: 0519980	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently rated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from September 1969 to March 
1970.

This appeal arises from a September 2002 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which continued a 
30 percent disability rating for service-connected 
schizophrenia, undifferentiated type.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into the law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)).  This law redefined the obligations 
of VA with respect to the duty to notify and assist.  

In April 2002, the veteran underwent a VA medical 
examination.  He reported receiving treatment at a VA mental 
health clinic for the past three years.  However, the claims 
file contains only one VAMC psychological assessment, done in 
August 2001, and one letter from a VA social worker, dated 
September 2001.  There are no treatment records from a VA 
mental health clinic in the claims file.  Moreover, the most 
recent VA treatment records in the claims file are from 
August 2002.  The veteran most likely had more recent 
treatment records which could be relevant to his claim.   The 
records from the mental health clinic and other recent VA 
treatment should be obtained, if available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, the April 2002 VA examination was conducted without 
the examiner having an opportunity to review the veteran's 
claims file.  To ensure a thorough examination and 
evaluation, the veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2004).  Therefore, 
the Board finds that the veteran should undergo another VA 
examination to determine the current severity of his 
disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran 
and inquire as to where he has received 
treatment for his psychiatric 
disability since 2002.  After obtaining 
any necessary releases, the RO should 
obtain copies of all treatment records 
since August 2002 and associate them 
with the claims folder.

2  Thereafter, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the 
current nature and severity of any 
psychiatric disability present.  The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated on the examination 
report.  All indicated tests should be 
conducted.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



